Citation Nr: 1706133	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  14-18 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for left ear hearing loss.

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2016, the Veteran presented sworn testimony during a Travel Board hearing in Winston-Salem, North Carolina, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board has determined that the Veteran's claim for service connection for tinnitus is part and parcel with his claim for service connection for left hearing loss.  As such, the Veteran's claims are reflected on the title page appropriately.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed March 2011 rating decision, the RO denied service connection for left ear hearing loss and tinnitus based there was no evidence of a current disability or an in service incurrence.

2.  With respect to the Veteran's claim for service connection for left ear hearing loss and tinnitus, new and material evidence has been received since the March 2011 denial.  

3.  Affording the Veteran the benefit of the doubt, his left ear hearing loss is as likely as not related to his active service.

4.  Tinnitus is etiologically related to acoustic trauma sustained in active service.


CONCLUSIONS OF LAW

1.  The March 2011 rating decision that continued a prior denial of service connection for left ear hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the March 2011 denial and the claims of entitlement to service connection for left ear hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.158 (2015).

3.  The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1101, 1131, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

4.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the Board granting the Veteran's appeals for service connection for hearing loss and tinnitus there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.


New and Material Evidence
 
Initially, the Board notes that whenever a claim to reopen is filed, regardless of how it was characterized by the agency of original jurisdiction, the Board must make a de novo determination as to whether new and material evidence has been received. 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (whether new and material evidence has been submitted must be asked and answered by the Board de novo whenever a claim to reopen is filed).
 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).
Merits - New and Material Evidence
 
The Veteran was denied service connection for left ear hearing loss and tinnitus in a March 2011 rating decision because there was no evidence that the Veteran's acquired bilateral hearing loss or tinnitus was incurred in service.  
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156(a); Shade v. Shinseki, supra.
 
The Veteran's testimony in October 2016 that he had symptoms of left ear hearing loss and tinnitus while on active duty was not previously of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claims for service connection for a left ear hearing loss and tinnitus disability.  Specifically, due to the prior lack of evidence showing symptoms during the Veteran's service, this new evidence is material because it relates to an element that was previously not shown, an in-service incurrence.  See Shade, supra.
 
Accordingly, the Board finds that new and material evidence has been submitted, and the claims for service connection for left ear hearing loss and tinnitus is reopened.  38 U.S.C.A. § 5108.  


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Merits

The Veteran has asserted that he has hearing loss and tinnitus as a result of acoustic trauma sustained while in active service.  Specifically, the Veteran has reported acoustic trauma in the form of gunfire at the Panama, Jungle Warfare Training Center.  Albeit, a review of the Veteran's service separation forms shows that his military occupational specialty (MOS) while in active service was clerk.  

The Board upon review of the Veteran's testimony finds the contentions credible, and moreover, it is noteworthy that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385 ) is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, where there is no evidence of the appellant's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability, it would follow that the appellant incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).
 
A review of the service medical records is silent for treatment for or a diagnosis of hearing loss or tinnitus while the Veteran was in active service.  However, the Veteran has reported that he first experienced hearing loss and tinnitus while in active service and has continued to experience hearing loss and tinnitus since his separation from active service.  The Veteran is competent to report when he first experienced hearing loss and tinnitus and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be competent and credible with regard to these claims.
 
The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify hearing loss and tinnitus and his statements have been found credible.  An in-service incurrence of hearing loss and tinnitus is thus established.

Turning to a current diagnosis and relationship between the Veteran's in-service noise exposure and his current hearing loss and tinnitus, the Veteran testified and presented evidence in October 2016 that he has had hearing loss since service.  The Board finds that the Veteran is competent to establish continuity of symptomatology of his hearing loss since service.  38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  And, the evidence the Veteran presented, a October 2016 audiological examination demonstrating hearing loss for VA purposes under 38 C.F.R. § 3.385.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
70
85
85
LEFT
55
55
55
70
70

As a side note, speech recognition ability of the ears was recorded in this auditory examination; however, there is no indication that the scores adhered to the Maryland CNC Test as required by 38 C.F.R. § 3.385.  

In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced hearing loss and tinnitus while in active service and that he has continued to experience it since that time and those statements have been found competent and credible by the Board.
 
Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for hearing loss and tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a left ear hearing loss is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


